DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirckof et al. (U.S. Patent No. 6,485,978) as evidenced by Cummings et al. (U.S. Patent No. 4,744,951), and in view of Botos et al. (U.S. Publication No. 2015/0314021).
Kirckof discloses a method of processing a medical device, the method comprising:
receiving input from a user selecting a sterilization cycle from a plurality of available sterilization cycles (column 21, lines 35-54);
identifying a biological indicator associated with the selected sterilization cycle (Figures 22 and 27; column 23, lines 43-54; column 23, line 65 to column 24, line 21);
prompting the user to place the medical device and the biological indicator into a sterilization chamber of a sterilizing cabinet (column 21, lines 23-64);
performing load conditioning on the medical device in the sterilization chamber (as noted by the reference to U.S. Patent No. 4,744,951 in column 7, lines 25-30 which discloses a load conditioning step in column 3, lines 20-28); and
performing the selected sterilization cycle on the medical device in the sterilization chamber after completing the act of load conditioning (column 7, lines 9-31).
Note that Kirckof discloses that the entire contents of Cummings (U.S. Patent No. 4,744,951) is incorporated therein by reference; wherein Cummings discloses a method of processing a medical device, performing a load conditioning step on said medical device, and performing the sterilization cycle on the medical device after completing the act of load conditioning (column 3, lines 20-55).
Kirckof does not appear to disclose that the display is a touchscreen display.  Botos discloses a method of processing a medical device comprising performing a load conditioning and sterilization process on said device in a chamber (Figure 1), wherein the method utilizes a display (15) to display information to an operator about the method (Figure 4).  The reference continues to disclose that the display is a touchscreen display in order to provide the operator with an easily accessible, and convenient mechanism for inputting commands to perform the operating steps of the method (paragraph 87).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a touchscreen display as the display in Kirckof in order to provide the operator with an easily accessible, and convenient mechanism for inputting commands to perform the operating steps of the method as exemplified by Botos.

Regarding claim 2, Kirckof continues to disclose that the method further comprises presenting the user with information regarding each of the available sterilization cycles via the display (column 21, lines 36-53).

Concerning claim 3, Kirckof also discloses that the method comprises receiving an indicator data set from a reader of the sterilizing cabinet based on the user’s use of the reader to read an identification tag of the biological indicator (column 18, line 65 to column 19, line 14).

With respect to claim 4, the reference of Kirckof further discloses that the indicator data set comprises an indicator type, further comprising restricting the plurality of available cycles based upon the indicator type (Figure 30; column 23, line 65 to column 24, line 22).

Regarding claim 8, Kirckof continues to disclose that the method comprises prompting the user via the display to use a reader of the sterilizing cabinet to read an identification tag of the biological indicator as shown by numeral 74 of Figure 25.

Concerning claim 9, Kirckof also discloses that the method comprises displaying a soft indicator requirement on the touch screen display when the sterilizing cabinet has not read the identification tag of the biological indicator, and the sterilizing cabinet has received an indication from the user that the sterilization cycle should begin (column 22, line 53 to column 23, line 43).

With respect to claim 10, Kirckof further discloses that the method comprises displaying a hard indicator requirement on the touch screen display when the sterilizing cabinet has not read the identification tag of the biological indicator, and the sterilizing cabinet has received an indication from the user that the sterilization cycle should begin (column 22, line 53 to column 23, line 43); wherein the hard indicator requirement prevents the sterilization cycle from being performed (column 26, lines 15-21).

With respect to claim 11, because Kirckof discloses ensuring that the proper procedures including reading the identification tag of the biological indicator before starting the sterilization procedure (column 23, lines 15-27), and preventing the sterilization procedure from occurring if the identification tag of the biological indicator has not been read by use of a hard indicator requirement (column 26, lines 15-21), then it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to remove the hard indicator requirement when said identification tag has been read because such would satisfy the disclosure of ensuring that all the proper procedures have taken place.  As such, claim 11 is not patentable over Kirckof. 

Regarding claim 12, Kirckof also discloses displaying via the display a load placement image, wherein the load placement image comprises a location for one or more surgical instruments, and a location for the biological indicator (column 21, lines 22-64).

Concerning claim 13, Kirckof (via Cummings) also discloses that the act of performing load conditioning comprises raising the temperature within the sterilizing chamber as set forth in column 3, lines 20-28 of Cummings.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kirckof et al. (U.S. Patent No. 6,485,978) as evidenced by Cummings et al. (U.S. Patent No. 4,744,951), and in view of Botos et al. (U.S. Publication No. 2015/0314021) as applied to claim 1 above, and further in view of Palmers (U.S. Patent No. 6,251,345).
Kirckof is relied upon as set forth above.  Kirckof does not appear to disclose that the method comprises receiving a set of placement data from a placement sensor of the sterilizing cabinet, wherein the set of placement data indicates the location of the medical device and the biological indicator; and determining whether to perform the sterilization cycle based upon the set of placement data.  Palmers discloses a method of processing a plurality of medical devices, wherein the method places the medical devices within a sterilization chamber (9) and performs a sterilization cycle on said medical device (column 3, line 22 to column 4, line 2).  The reference continues to disclose that the method comprises receiving a set of placement data from a placement sensor of the sterilization chamber, wherein the set of placement data indicates the location of all of the medical devices for the method (column 2, lines 57-68; column 4, lines 3-20); and determining whether to perform the sterilization cycle based upon the set of placement data (column 4, lines 21-27).  Palmers discloses that the method steps are provided in order to ensure that the medical devices are properly sterilized for the purposes of increasing quality control (column 2, lines 47-51; column 4, lines 20-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to receive a set of placement data from a placement sensor of the sterilizing cabinet to indicate the location of the medical device and the biological indicator, and determine whether to perform the sterilization cycle based upon the set of placement data in Kirckof in order to ensure that the medical devices are properly sterilized for the purposes of increasing quality control as exemplified by Palmers.

Allowable Subject Matter
Claims 21-26 are allowed.  Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cummings et al. (U.S. Patent No. 4,744,951) discloses a method of processing a medical device comprising the steps of performing a load conditioning step on said medical device, and performing a sterilization cycle on the medical device (column 3, lines 20-55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799